DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama et al. (U.S. Patent No.: 4,790,147), hereinafter referred to as Kuriyama et al. ‘147.

Regarding claim 39, Kuriyama et al. ‘147 disclose an analysis component of a cryogenic analytical instrument, the analysis component comprising: a reservoir (1) having a fluid conduit (11) operatively coupled thereto, the chamber configured to house cryogenic fluid (6), the conduit configured to transfer cryogenic fluid {as shown in Fig. 1: Col 1, lines 18-62}; at least one mass (10) thermally engaged with the cryogenic fluid in the conduit {Col 1, lines 18-62, 
 
Regarding claim 40, Kuriyama et al. ‘147 disclose the component of claim 39 further comprising a sample (7) support thermally engaged with the reservoir {as shown in Fig. 1: Col 1, lines 18-62}. 
 
Regarding claim 41, Kuriyama et al. ‘147 disclose the component of claim 39 wherein the fluid conduit is defined by walls (W1, W2, W3), and wherein the at least one mass is integrated to form at least part of the walls {as shown in annotated Fig. 1}.  

Regarding claim 42, Kuriyama et al. ‘147 disclose the component of claim 39 further comprising: another mass (M1) thermally engaged with the cryogenic fluid within the conduit {as shown in annotated Fig. 1}; and another shield member (SH2) about the at least one shield member and thermally engaged with the other mass {as shown in annotated Fig. 1}.  

Regarding claim 43, Kuriyama et al. ‘147 disclose the component of claim 42 wherein the at least one mass is located along the conduit between the chamber and the other mass {as shown in annotated Fig. 1}.  

Regarding claim 44, Kuriyama et al. ‘147 disclose the component of claim 42 wherein the shields are configured to be regulated at different temperatures {as depicted in annotated Fig. 1.  SH1 and SH2 are of different sizes, volume and proximity to the helium reservoir (3); thus, configured to be regulated at different temperature}. 

Regarding claim 45, Kuriyama et al. ‘147 disclose the component of claim 44 wherein the at least one shield is configured to be regulated at first temperature (T1) and the other shield is configured to be regulated at a second temperature (T2), wherein the first temperature is lower than the second temperature {as shown in annotated Fig. 1: wherein T1<T2, due to the shields 

Regarding claim 46, Kuriyama et al. ‘147 disclose the component of claim 42 wherein the at least one mass is thermally distinct from the other mass {as shown in annotated Fig. 1, wherein both longitudinal and circumferential lengths of (10) are greater than that of (M1), hence thermally distinct from the other}. 

Regarding claim 47, Kuriyama et al. ‘147 disclose the component of claim 39 wherein the conduit is operatively engaged as an intake to the chamber {as shown in Fig. 1: Col 1, lines 18-62}.  

Regarding claim 48, Kuriyama et al. ‘147 disclose the component of claim 39 wherein the conduit is operatively engaged as an exhaust of the chamber {as shown in Fig. 1: Col 1, lines 18-62}.



    PNG
    media_image1.png
    1041
    938
    media_image1.png
    Greyscale


Conclusion
2.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6280688 B1 to Motz; Martin B.
US 20160123537 A1 to Heiss; Arthur H. et al.
US 20150300719 A1 to Strickland; Nicholas et al.
US 5936499 A to Eckels; Phillip William
US 4745760 A to Porter; Warren W.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/01/2020